Title: To Thomas Jefferson from Albert Gallatin, 7 July 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Tuesday 7. May July 1807
                        
                        I was in the act of writing you a note when I received your’s together with the enclosures. Being at this
                            moment under the operation of medicine I cannot wait on you this morning. If I am able I will go to you this evening.   It
                            appears to me that the only thing which can be done to day is to send orders for making the best defence in case of
                            attack. But it is probable that the information of Dr. Butler is correct & that the intention of the British is rather
                            to blockade than to attack. Has the order been sent to Decatur to offer water to the squadron if they will depart? Would
                            it be possible to send from some other port Phila. or New York one or more pilot boats to cruize off the Chesapeak in
                            order to give notice to inward bound vessels to sail to another port?
                        Your’s respectfully
                        
                            Albert Gallatin
                     
                        
                    